Citation Nr: 1623881	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-46 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, schizophrenia, adjustment disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1993 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The St. Paul VA Regional Office (RO) in St. Paul, Minnesota, has assumed jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his psychiatric disorder is due to his military service.  Specifically, he asserts he witnessed two fellow Marine friends die in a helicopter accident in May 1996.

The Veteran's medical records show he was diagnosed with situational depression and grief reaction after his wife's passing in December 2004.  In August 2006, he was diagnosed with depressive disorder.  In December 2008, after having a positive PTSD screen the year prior, he was diagnosed with PTSD.  In February 2010, he was diagnosed with adjustment disorder.

In the alternative, the Veteran argues that his psychiatric disorder is due to, caused by, or aggravated by his service connected disabilities.  He is service connected for lumbar spine degenerative disc disease, bilateral lower extremity radiculopathy associated with lumbar spine degenerative disc disease, urinary incontinence associated with lumbar spine degenerative disc disease, erectile dysfunction associated with lumbar spine degenerative disc disease, tension headaches, bilateral elbow epicondylitis, left shoulder impingement syndrome, chronic cervical spine strain, bilateral Achilles tendonitis, bilateral wrist carpal tunnel syndrome, gastroesophageal reflux disease, hearing loss, and tinnitus.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, a medical opinion is necessary to adjudicate the service connection claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.  If PTSD is diagnosed, the examiner should identify the stressor that the diagnosis is predicated on (to include fear of a hostile military or terrorist activity).

The examiner then should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disability began during or was otherwise caused by the Veteran's active service?  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was directly caused by a service connected disability?  Why or why not?

c)  Is it at least as likely as not (50 percent or greater) that any current psychiatric disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




